DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2013/0035698 A1).
Regarding claim 1, Stone discloses a method (method of repairing a soft tissue defect 600, such as, a tear, or other weakness in meniscal tissue; [0066]), comprising: moving a pusher (carrying wire 220; Figs. 11, 11A) of a surgical device (tissue repair device 10) in a distal direction (when the trigger 340 is squeezed, the carrying wire 220 is translated forward, distally, to deliver anchor 50a; [0068]) to deploy a first implant (anchor 50a) of a suture-implant construct (including at least anchors 50a, 50b and suture 512) out of a cannula (outer cannula 86 or insertion member 222) and to move a second implant (anchor 50b) of the suture-implant construct distally within the cannula (as the carrying wire 220 is moved forward to delivery anchor 50a, cam follower 234 simultaneously translates to move anchor 50b forward towards the distal end of the cannula 86; [0069]); moving the pusher (220) in a proximal direction (when the trigger 340 is released, the carrying wire 220 retracts proximally to a stowed position; [0069]); and moving the pusher (220) in the distal direction again to deploy the second implant (80b) out of the cannula (as the trigger 340 is squeezed again to deploy anchor 50b, which causes forward, distal, movement of the carrying wire 220; [0070]).
Regarding claim 2, Stone discloses wherein the first and second implants (50a, 50b) are implanted into a meniscus to repair a tear in the meniscus (as the device is used to repair a tear in soft tissue, such as meniscal tissue; [0066]).
Regarding claim 3, Stone discloses wherein the pusher (220) includes a shuttling rack (cam follower 234; Fig. 11) having barbs inclined (gear teeth 260; Fig. 12) such that the shuttling rack (234) only moves the second implant (50b) in the distal direction (as the implant 50b is moved distally as cam follower 234 translates positioning member 224 forward and implant 50b remains in its distally moved position as the trigger 340 is released; [0069]).
Regarding claim 4, Stone discloses wherein the pusher (220) is biased in the proximal direction (as biasing member 344 biases the trigger 340 to the non-deployed position in which the trigger is not depressed, which is when the carrying wire 220 is in a proximal position; [0048]; Figs. 3, 6), and wherein the steps of moving the pusher (220) in the distal direction include applying an input force (manual squeezing or depressing of the trigger 340) to a trigger (trigger 340) to overcome the bias in the proximal direction ([0049]).
Regarding claim 5, Stone discloses braking the pusher (220) to hold the position of the pusher after moving the pusher in the distal direction and before the pusher moves back to the proximal direction under the bias (wherein “braking” is interpreted as slowing or stopping and the carrying wire 220 is slowed or stopped from moving distally when the trigger 340 is fully depressed such that the teeth of the cam follower 234 no longer move forward, as shown in Fig. 19 and the retention tab 326 engages flange 332 to retain the positioning member 224 and anchor 50b in an advanced position; [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771